PLATINUM GROUP METALS LTD. CODE OF BUSINESS CONDUCT AND ETHICS Platinum Group Metals Ltd.(the “Corporation”) is committed to the highest standards of legal and ethical business conduct.This Code of Business Conduct and Ethics (the “Code”) summarizes the legal, ethical and regulatory standards that the Corporation must follow to promote integrity and deter wrongdoing and is a reminder to our directors, officers and employees of the seriousness of that commitment.Compliance with this Code and high standards of business conduct is mandatory for every director, officer and employee of the Corporation or any of its subsidiaries. INTRODUCTION Our business is becoming increasingly complex, both in terms of the geographies in which we function and the laws with which we must comply.To help our directors, officers and employees understand what is expected of them and to carry out their responsibilities, we have created this Code.Additionally, we have appointed R. Michael Jones, the CEO of the Corporation to serve as the Corporation Ethics Officer to ensure adherence to the Code and report to the Board of Directors of the Corporation or any committee thereof who shall be responsible for monitoring compliance with the Code. This Code is not intended to be a comprehensive guide to all of our policies or to all your responsibilities under law or regulation.It provides general parameters to help you resolve the ethical and legal issues you encounter in conducting our business. Think of this Code as a guideline, or a minimum requirement, that must always be followed.If you have any questions about anything in the Code or appropriate actions in light of the Code, you may contact the Corporation Ethics Officer or the Chair of the Governance and Nomination Committee (the “Governance Committee”) of the Board of Directors of the Corporation. We expect each of our directors, officers and employees to read and become familiar with the ethical standards described in this Code and to affirm your agreement to adhere to these standards by signing the Compliance Certificate that appears at the end of this Code.Violations of the law, our corporate policies or this Code may lead to disciplinary action, including dismissal. I. We Insist on Honest and Ethical Conduct By All of Our Directors, Officers, Employees and Other Representatives We place the highest value on the integrity of our directors, our officers and our employees and demand this level of integrity in all our dealings.We insist on not only ethical dealings with others, but on the ethical handling of actual or apparent conflicts of interest between personal and professional relationships. Fair
